Title: To James Madison from Alexander J. Dallas, 7 August 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        7 August 1815.
                    
                    The Secretary of the Treasury has the honor to represent to the President of the United States,
                    That he has received from the Mayor of the City of New-York, a letter dated the 3d. instant, to which the answer dated the 7: instant has been given, relative to the American Seamen, who have arrived in Cartels from England, and are exposed to great want, being destitute of pecuniary funds: And that similar communications have been made from other ports of the United States.
                    That for the cases thus represented, there is no provision made by law; but as the Corporation of the City of New-York offers to afford the necessary relief, upon recieving assurances of a reimbursement, the President’s

sanction is respectfully requested for giving an assurance that the reimbursement will be recommended to Congress, at the next session.
                    
                        A. J. Dallas
                    
                